DETAILED ACTION
In response to the After Final Amendments filed on May 31, 2022, claims 1, 3, 9, and 21 are amended; claim 2 is cancelled; and claims 22-27 are newly added. Currently, claims 1, 3-9 and 21-27 are now pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments on pgs. 7-9 with respect to claims 1 and 4 have been considered but are moot because these claims are cancelled in the Examiner’s Amendments below, see interview summary for additional details.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Martin Miller on June 3, 2022.

The application has been amended as follows:
Claims 1, 3-6, and 27 are cancelled.
Claim 26 is amended as follows:
26. (Currently Amended) The system of claim 8, wherein the second clamp component contacts the first clamp component at an outer portion of the second clamp component.
 
REASONS FOR ALLOWANCE
Claims 7-9 and 21-26, as presented in the Examiner’s Amendments of the After Final Amendments filed on May 31, 2022, are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record does not singly or in combination disclose the specifics of a system with a flexible reservoir, a pair of electrical contact elements, a fluid path component, and a controller component as required by the claims. 
The closest prior art of record is Lauman (US Pub. No. 2003/0136189 A1), Kobayashi (US Pat. No. 4,237,878), Tsoukalis (US Pub. No. 2019/0001057 A1), Wieland (US Pub. No. 2003/0120262 A1), Rogers (US Pat. No. 6,210,368 B1), and Moberg (US Pub. No. 2001/0034502 A1).
Regarding claim 7, the closest prior art does not disclose all of the specifics of the claim, see previous communications for details regarding Kobayashi and Lauman. Moreover, while both Tsoukalis and Wieland discloses electrical contacts (13, 13a of Tsoukalis and 122, 126 of Wieland) for detecting when a reservoir is empty, Tsoukalis and Wieland discloses that the reservoir being positioned between the electrical contacts and thus, do not disclose that the electrical contacts are in contact.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA ZHANG whose telephone number is (571)270-5369.  The examiner can normally be reached on Monday-Thursday 8AM - 4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNA ZHANG/Primary Examiner, Art Unit 3783